 Case 5:20-cv-01559-JGB-SHK Document 30-14 Filed 12/14/20 Page 1 of 4 Page ID #:500



1    SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
2    ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
3    SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
4    ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
5    415 Mission St., Ste. 5400
     San Francisco, CA 94105
6    Telephone: (415) 591-6000
7    JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
8    AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
9    ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10   SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11   KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12   Disability Rights California
     1330 Broadway, Suite 500
13   Oakland, CA 94612
     Telephone: (510) 267-1200
14   Facsimile: (510) 267-1201
15   Attorneys for Plaintiffs
16   * C.D. California admission application forthcoming
17
                                UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                      EASTERN DIVISION
20
     RICHARD HART et al., individually and on         Case No. 5:20-cv-1559-JGB-SHK
21
     behalf of all others similarly situated,
22                                                    DECLARATION OF RICARDO
                  Plaintiffs,                         TAPIA
23
     v.                                               Date: TBD
24                                                    Time: TBD
     STEPHANIE CLENDENIN, Director of                 Judge: Hon. Jesus G. Bernal
25                                                    Courtroom: 7D
     California Department of State Hospitals, in
26   her official capacity et al.,                    Compl. filed: 08/05/2020
27
                  Defendants.
28


                                    DECLARATION OF RICARDO TAPIA
 Case 5:20-cv-01559-JGB-SHK Document 30-14 Filed 12/14/20 Page 2 of 4 Page ID #:501



1                            DECLARATION OF RICARDO TAPIA
2    I, Ricardo Tapia, hereby declare:
3          1.      I make this declaration based on my own personal knowledge and if called
4    to testify I could and would do so competently as follows:
5          2.      I am currently a patient on Unit 27 at Patton State Hospital (Patton) in San
6    Bernardino County, California.
7          3.      I have been at Patton since 2016, when I was committed here after being
8    found not guilty by reason of insanity for criminal acts that happened in 2013.
9          4.      I am a veteran of the Marine Corps and was meritoriously promoted to the
10   rank of Staff Sergeant. I served from 2002 to 2010, including three overseas
11   deployments to Iraq. In Iraq, I was involved in multiple firefights and lost consciousness
12   after an IED explosion. This caused me to have a traumatic brain injury. I lost three of
13   my comrades in combat. To this day, I feel guilty that I am alive and they are not. I
14   constantly think about what I could have done differently that would have helped them
15   survive. I am currently taking medication that helps me with my flashbacks and
16   nightmares.
17         5.      I am obese, which I learned from the news is a risk factor for a severe case
18   of COVID-19. This is really concerning to me. Knowing that obesity is a major risk
19   factor adds more stress to this already stressful environment. I am also Hispanic.
20         6.      Patton put Unit 27 on quarantine for about one month in July and August of
21   this year because some staff members and one of the patients here tested positive for
22   COVID-19. During quarantine, we are confined inside of the unit and cannot leave to go
23   to grounds or to eat our meals like we normally do.
24         7.      During the beginning of October, we were exposed to COVID-19 again and
25   Patton put our unit on quarantine. I heard that staff who worked on our unit was exposed
26   to COVID-19 or tested positive at that time. We are still on quarantine. This means we
27   have not been able to leave the unit for almost two months. A patient on our unit tested
28   positive during the week of Thanksgiving and was moved off of the unit. Then, two

                                                   2
                                    DECLARATION OF RICARDO TAPIA
 Case 5:20-cv-01559-JGB-SHK Document 30-14 Filed 12/14/20 Page 3 of 4 Page ID #:502



1    patients on Unit 26 tested positive right after Thanksgiving. This means that we will stay
2    on quarantine for at least another three weeks.
3          8.     I do not feel safe inside of Patton right now. Because people are constantly
4    testing positive for COVID-19 and we have been on quarantine for so long, it feels like a
5    ticking time bomb here. Knowing that a patient on our unit tested positive this summer,
6    and another one tested positive last month, makes me feel even more uneasy because
7    these people are confined in the same space as me.
8          9.     At Patton, we are constantly in contact with other patients and staff. It is
9    impossible to practice social distancing. This makes quarantine even more stressful.
10         10.    We have not had much mental health treatment here at Patton since the
11   COVID-19 pandemic started this spring. All therapy groups have been cancelled. We
12   are not getting any rehabilitation services to prepare us to go back to the community.
13   This is frustrating to me because the whole purpose of being here is to get treatment so
14   we can be discharged into the community.
15         11.    I do not feel like the current environment here is suitable for a person like
16   me who is recovering from mental illness. I think I would benefit more if I could
17   participate in a specialized PTSD program through the Department of Veterans’ Affairs.
18         12.    When I am released from Patton, I want to be of service to my fellow
19   veterans, to help them recover from the types of things I went through while I was in the
20   Marines and since my service ended.
21         13.    Being here at Patton at this time is especially hard for me because I cannot
22   see my fiancée and our two children, who are eight and six. My six-year-old son was
23   born in March 2014, while I was in county jail after my crime. I did not get to hold him
24   until I got to Patton in 2016, when he was two years old.
25         14.    Before COVID-19, my fiancée and children came to Patton every Saturday,
26   the one day of the week when children were allowed to visit. All in-person visits stopped
27   in March of this year. Since then, I have only been able to see my fiancée on video a few
28

                                                  3
                                    DECLARATION OF RICARDO TAPIA
 Case 5:20-cv-01559-JGB-SHK Document 30-14 Filed 12/14/20 Page 4 of 4 Page ID #:503



1    times, and I have not been able to see my children at all. I really miss being able to
2    interact with my family and wish I could be part of their daily lives.
3
4    I declare under penalty of perjury of the laws of the State of California and the United
5    States that the foregoing is true and correct. Executed on the 10th day of December,
6    2020 in Patton, California.
7                                                         /s/ Ricardo Tapia*
8                                                         Ricardo Tapia
9
10   * In light of COVID-19 regional stay-at-home orders and related COVID-19
11   correspondence delays, the declarant has requested and authorized that Plaintiffs’ counsel
12   enter an e-signature on his behalf. See Declaration of Kim Pederson, filed concurrently
13   herewith. Given the circumstances related to the COVID-19 pandemic and public health
14   orders, Plaintiffs’ counsel respectfully request an exception to Local Rule 5-4.3.4(a)(3),
15   and will file the hand-signed declaration upon receipt, consistent with any further
16   direction from the Court.
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                    DECLARATION OF RICARDO TAPIA
